Citation Nr: 0331060	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-10 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a 
psychiatric disability.

5.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a rectal disorder.

6.  Entitlement to an increased (compensable) evaluation for 
status post fracture of the right 5th metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1968.

An October 1989 RO rating decision denied service connection 
for a left shoulder condition.  The veteran was notified of 
this determination in November 1989 and he did not appeal.

In 1998 and later years, the veteran submitted an 
application to reopen the claim for service connection for a 
left shoulder disability, submitted claims for service 
connection for a left hand condition and hypertension, 
submitted claims for disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a psychiatric 
disability and a rectal disorder, and submitted a claim for 
an increased (compensable) evaluation for the right 5th 
finger disability.  This appeal comes to the Board of 
Veterans' Appeals (Board) from an October 2001 RO rating 
decision that denied the requested benefits.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate 
his claims, as well as the evidence VA will attempt to 
obtain and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the veteran was not advised of the evidence needed to 
substantiate all of his claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1) (West 2002).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9 (2003)).  The Federal 
Circuit found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.

A review of the record reveals that the veteran is claiming 
disability compensation for a psychiatric disability and a 
rectal disorder under the provisions of 38 U.S.C.A. § 1151 
based on treatment received at a VA Medical Center (VAMC).  
The exact nature of his claim is not clear, but it appears 
that it is based on negligent treatment during a period of 
hospitalization at the VAMC in Washington, DC, in March 
1995.  The veteran should be asked to clarify the nature of 
this claim.

The record indicates that the veteran is claiming service 
connection for a psychiatric disability and hypertension 
based, in part, on exposure to asbestos in service.  With 
regard to this claim, the RO should undertake development to 
determine whether or not he was exposed to asbestos prior to 
service, in service, and after service.  VBA's Adjudication 
Procedure Manual, M21-1, Part VI, Paragraph 7.21d.

Service medical records show that the veteran was seen for 
problems with his left upper extremity and that his blood 
pressure may have been elevated at the time of his medical 
examination for separation from service in May 1968.  Under 
the circumstances, he should be scheduled for a VA 
compensation examination to determine the nature and extent 
of any left shoulder disability, left hand disability, and 
hypertension, and to obtain opinions as to the etiology of 
such conditions.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

The record shows that the veteran failed to report for a VA 
examination scheduled in May 2002 to determine the severity 
of his service-connected right little finger disability.  In 
a written argument dated in February 2003, the 
representative relates that the veteran is now willing to 
report for such an examination.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal 
precedent.  In particular, the veteran 
should be advised of the evidence needed 
to substantiate each of his claims.  
This notice should advise him of the 
evidence that he must submit and of the 
evidence VA will attempt to obtain.

2.  The RO should send the veteran an 
appropriate questionnaire to determine 
his exposure to asbestos in service, 
prior to service, and after service.  
The RO should also ask him to provide 
specific information relating to his 
claim for disability compensation for a 
psychiatric disability and a rectal 
disorder under the provisions of 
38 U.S.C.A. § 1151.

3.  The veteran should be scheduled for 
a VA compensation examination to 
determine the nature and extent of any 
left shoulder disability, left hand 
disability, and hypertension, and to 
determine the severity of the right 
little finger disability.  He should be 
advised that he has an obligation to 
assist in the development of his claims 
and of the provisions of 38 C.F.R. 
§ 3.655 (2002).  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should give a fully reasoned 
opinion as to the etiology of any left 
shoulder disability, left hand 
disability, and hypertension, including 
whether it is at least as likely as not 
related to a disease or injury in 
service.  

With regard to the right little finger 
disability, the examiner should opine on 
the severity of this condition, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should 
express an opinion as to whether or not 
there is severe painful motion or 
weakness of the right little finger.  
The examiner should be asked whether 
pain or weakness significantly limits 
functional ability during flare-ups or 
when this finger is used repeatedly over 
a period of time.  The examiner should 
also be asked to determine whether the 
joint exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  If it is not feasible 
to express any functional impairment 
caused by pain, weakened movement, 
excess fatigability or incoordination 
found in terms of additional range-of-
motion loss, the examiner should note 
the report accordingly.  

The examiner should support the opinions 
by discussing medical principles as 
applied to specific medical evidence in 
this case.  In order to assist the 
examiner in providing the requested 
information, the claims folder must be 
made available to the examiner and 
reviewed prior to the examination.

4.  After the above development, the RO 
should review the claims.  The review of 
the claim for an increased (compensable) 
evaluation for status post fracture of 
the right 5th metacarpal should consider 
the revised regulations for the 
evaluation of this disability, effective 
as of August 26, 2002.  67 Fed. Reg. 
48784-48787 (July 26, 2002).  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative.  They should be afforded 
the opportunity to respond before the 
file is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




